DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/474190 filed on 6/27/2019.  Claims 1-6 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external environment recognition 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrahamsson et al. US 2013/0136301 (“Abrahamsson”).
claim 3, Abrahamsson discloses an external environment recognition system comprising: 
a satellite positioning device configured to measure a position of a vehicle by receiving radio waves transmitted from artificial satellites (see at least ¶22; one possibility is to have the positioning unit PU1 implemented as a GPS…; ¶46; at step 200 the geographical position 120 of the electronic unit, such as the electronic unit 100 in Fig 1 is determined…this can be done either by having apposition uinit PU1 built in to the portable terminal accessory…); 
a storage device configured to store a position of a ground object (see at least ¶47-49; objects known from a geographical or satellite map available in an internal memory of the portable terminal); 
an external environment sensor configured to acquire external environment information for the vehicle (see at least ¶47; an image capturing unit of the electronic device, such as the image capturing unit ICU in Fig 1 captures an image of the environment in its field of view…); and 
an external environment recognition device configured to recognize the external environment information centered in a reference direction (see at least Fig 1, related text; image capture unit),, 
wherein the external environment recognition device is configured to correct the reference direction based on the position of the vehicle measured by the satellite positioning device and on the position of the ground object stored in the storage device (see at least ¶49-50; the one or more sensors in the electronic device are recalibrated with the direction determined at step 230 as a new reference direction…).

As to claim 4, Abrahamsson discloses wherein the external environment recognition device is configured to determine a relative direction of the ground object with respect to the vehicle based on the geographical coordinates of the user carrying the electronic device and the geographical coordinates of the object identified are used at step 230 to calculate the direction or heading the image capturing unit of the electronic device is facing…). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamsson et al. US 2013/0136301 (“Abrahamsson”) in view of Oohashi et al. US 2010/0217517 (“Oohashi”).
As to claim 1, Abrahamsson discloses An external environment recognition system comprising: 
a satellite positioning device configured to measure a position of a vehicle by receiving radio waves transmitted from artificial satellites (see at least ¶22; one possibility is to have the positioning unit PU1 implemented as a GPS…; ¶46; at step 200 the geographical position 120 of the electronic unit, such as the electronic unit 100 in Fig 1 is determined…this can be done either by having apposition uinit PU1 built in to the portable terminal accessory…); 
a vehicle sensor configured to detect or estimate a behavior of the vehicle (see at least ¶50; accelerometer ACC and gyroscope sensors GYR…
an external environment sensor configured to acquire external environment information around the vehicle (see at least ¶47; an image capturing unit of the electronic device, such as the image capturing unit ICU in Fig 1 captures an image of the environment in its field of view…); and 
an external environment recognition device configured to recognize the external environment information centered in a reference direction (see at least Fig 1, related text; image capture unit), 
wherein the external environment recognition device is configured to correct a detected value of the vehicle sensor based on position of the vehicle measured by the satellite positioning device and correct the reference direction based on the corrected detected value (see at least ¶49-50; the one or more sensors in the electronic device are recalibrated with the direction determined at step 230 as a new reference direction…).

Abrahamsson fails to explicitly disclose that the position of the vehicle are in temporal sequence. While it would have been obvious to one of ordinary skill in the art, Oohashi is provided to teach detecting positions of the vehicle in temporal sequence measured by the satellite positioning device (see at least Fig 5, related text; GPS path). 
Thus, Abrahamsson discloses a system and method for correcting vehicle sensors and Oohashi teaches determining the position and its GPS pathing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Abrahamsson, with the GPS path taught by Oohashi, because it would allow the system to compare the GPS positioning to the sensed position and determine any corrections that need to be made. 

claim 2, Abrahamsson discloses wherein the external environment recognition device is configured to determine positions of the vehicle by the satellite positioning device, correct the detected value of the vehicle sensor based on the positions, and correct the reference direction based on the corrected detected value (see at least ¶49-50; the one or more sensors in the electronic device are recalibrated with the direction determined at step 230 as a new reference direction…). 
Abrahamsson fails to explicitly disclose, specifically, determining the trajectory of the vehicle based on the positions of the vehicle in temporal sequence. However, Oohashi teaches determining the trajectory of the vehicle based on the positions of the vehicle in temporal sequence (see at least Fig 5, related text; GPS path). 
Thus, Abrahamsson discloses a system and method for correcting vehicle sensors and Oohashi teaches determining the position and its GPS pathing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Abrahamsson, with the GPS path taught by Oohashi, because it would allow the system to compare the GPS positioning to the sensed position and determine any corrections that need to be made. 

As to claim 5, Abrahamsson fails to explicitly disclose wherein the external environment recognition device is configured to perform processing to correct the reference direction when reliability of measurement by the satellite positioning device is higher than a predetermined reliability. However, Oohashi teaches wherein the external environment recognition device is configured to perform processing to correct the reference direction when reliability of measurement by the satellite positioning device is higher than a predetermined reliability (see at least ¶31; the correlation value of the estimated path before and after correction with respect to the GPS path in a predetermined segment is considered in addition to the reliability of the GPS positioning location). 


As to claim 6, Abrahamsson fails to explicitly disclose wherein the external environment recognition device is configured to perform processing to correct the reference direction when reliability of measurement by the satellite positioning device is higher than a predetermined reliability. However, Oohashi teaches wherein the external environment recognition device is configured to perform processing to correct the reference direction when reliability of measurement by the satellite positioning device is higher than a predetermined reliability (see at least ¶31; the correlation value of the estimated path before and after correction with respect to the GPS path in a predetermined segment is considered in addition to the reliability of the GPS positioning location). 
Thus, Abrahamsson discloses a system and method for correcting  vehicle sensors and Oohashi teaches determining the position of the vehicle when the GPS reliability is high. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Abrahamsson, with the GPS reliability correlation taught by Oohashi, because it would allow the system to correct the vehicle sensors with a high confidence when using GPS signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668